Filed 7/17/15 P. v. Spencer CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA

THE PEOPLE,                                                         D067318

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCN203697)

BARRY SPENCER,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, David J.

Danielsen, Judge. Affirmed.



         Lynelle K. Hee, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance by Plaintiff and Respondent.

         In this criminal case, appointed counsel filed a brief presenting no argument for

reversal but inviting the court to review the record for error in accordance with People v.

Wende (1979) 25 Cal. 3d 436 (Wende), specifically requesting we examine the denial of
defendant's request to recall his sentence pursuant to Penal Code section 1170.126.1 We

gave defendant Barry Spencer an opportunity to file a brief on his own behalf, and he has

done so. After independently reviewing the entire record for error, as required by Anders

v. California (1967) 386 U.S. 738 (Anders) and Wende, we affirm.

                            FACTUAL BACKGROUND

       Defendant was convicted of one count of robbery in violation of section 211. It

was also found he suffered two strike priors. (§§ 667, subds. (b)-(i) & 1170.12, subds.

(a)-(d).) On April 28, 2006, the court sentenced him to a total of 32 years to life in state

prison: 25 years to life for the robbery conviction, two 1-year enhancements for the

prison priors (§ 667.5, subd. (b)), and one 5-year enhancement for a prior serious felony

conviction (§ 667, subd. (a)(1)).

       On November 17, 2014, defendant filed a petition for recall of his sentence

pursuant to section 1170.126. The court denied the petition, finding defendant ineligible

because his commitment offense is a violent felony.

       Defendant filed a timely notice of appeal. .

                                STATEMENT OF FACTS

       Defendant states the facts of this case are not relevant to the appeal. We agree.

                                       DISCUSSION

       As we have indicated, appointed counsel has filed a brief summarizing the trial

proceedings. He has not presented an argument for reversal, but requests we review the

record for error in accordance with Wende, supra, 25 Cal. 3d 436. In particular he


1      All further statutory references are to the Penal Code.
                                               2
requests we examine the court's denial of the petition to recall his sentence. We have

done so. We conclude the trial court correctly denied the petition to recall defendant's

sentence. Defendant's conviction is for robbery, which is classified as a violent crime as

defined in section 667.5, subdivision (c)(9), making him ineligible for recall of sentence.

       We have also examined the entire record, including the sentencing hearing. We

see no error in the questions presented and resolved by counsel and the court.

       Finally, we note defendant has filed his own brief wherein he requests this court

exercise its discretion to alter his sentence. Of course we are not at liberty to apply our

independent discretion to reexamine and change defendant's sentence. However we wish

to let counsel and defendant know we have read and considered defendant's thoughtful

hand-printed brief.

       A review of the record pursuant to Wende, supra, 25 Cal. 3d 436, and Anders,

supra, 386 U.S. 738, has disclosed no reasonably arguable appellate issue. Defendant has

been represented by competent counsel on this appeal.

                                      DISPOSITION

       The order is affirmed.


                                                                                  BENKE, J.

WE CONCUR:



MCCONNELL, P. J.



MCINTYRE, J.
                                              3